                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

RONALD SATISH EMRIT,                )   CIVIL NO. 18-00438 HG-KSC
                                    )
            Plaintiff,              )
                                    )
      vs.
                                    )
REGIONAL TRANSIT CENTER             )
(RTC),                              )
                                    )
            Defendant.              )
___________________________________ )


ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION TO
 GRANT PLAINTIFF’S APPLICATION TO PROCEED WITHOUT PREPAYING FEES
     AND DISMISS THE COMPLAINT WITHOUT PREJUDICE (ECF No. 6)

      Findings and Recommendation having been filed and served on

all parties on November 21, 2018, and no objections having been

filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

28, United States Code, Section 636(b)(1)(C) and Local Rule 74.2,

the "Findings and Recommendation to Grant Plaintiff’s Application

to Proceed Without Prepaying Fees and Dismiss the Complaint

Without Prejudice" (ECF No. 6) are adopted as the opinion and

order of this Court.

      IT IS SO ORDERED.

      DATED: December 31, 2018, Honolulu, Hawaii.
